EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Note: The following claims have been amended to current an apparent typographical error of which claims 18 and 19 (which are synonymous to claims 6 and 11, which depend on claim 1) were dependent on claim 10. However, the context and syntax of claims 18-19 shows that it should have been dependent on claim 13, following conventional claim drafting strategies. If Applicant does not agree with the changes herein, then claims 18 and 19 could be subjected to a 112(d) rejection for being improper dependent claims.
The application has been amended as follows: 


18. (Currently Amended) The non-transitory computer readable storage medium of claim [[10]]13, wherein the threshold distance is determined to be a value directly related to the measure of uncertainty generated by the probabilistic neural network.

19. (Currently Amended) The non-transitory computer readable storage medium of claim [[10]]13, wherein navigating the autonomous vehicle comprises: generating signals for controlling the autonomous vehicle based on the motion parameters and the hidden context of each of the traffic entities; and sending the generated signals to controls of the autonomous vehicle.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest art (although not actually considered “prior” art) is Anthony et al. US 2019/0012574.
Anthony discloses a system and method for predicting human interaction with vehicles. The system of Anthony discloses receiving image and video segments about a road scene and generates stimulus data based on the image and the video segment. Stimulus data is sent and a response received which includes an action and a likelihood of the action corresponding to another participant in the road scene and a model is created based on the stimulus response. The model is then applied to further inputs of image and video segments to predict user behavior in a road scene.
As to independent claims 1, 13, and 20, however, the prior art of record fails to teach or suggest the following claimed subject matter:
generating output representing hidden context for the traffic entity, the output comprising a plurality of values, each value representing a likelihood of receiving a particular user response from a user presented with the image,…determining a measure of uncertainty for each of the plurality of values; and 
navigating the autonomous vehicle to avoid the traffic entity displayed in the new image, the navigation based on at least the measure of uncertainty generated by the probabilistic neural network.

Claims 2-12 depend on claim 1 and claims 14-19 depend on claim 13 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668